       Case 3:20-cv-00252-DPM-BD Document 18 Filed 01/25/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                        PLAINTIFF

V.                          CASE NO. 3:20-CV-252-DPM-BD

MARIAH MOORE, et al.                                                      DEFENDANTS

                                         ORDER

        The Defendants have moved for summary judgment, contending that Ms. Barron

did not fully exhaust grievances against them before she filed her complaint in this case.

(Doc. No. 15) Ms. Barron may file a response opposing the motion, if she wishes. To be

considered, the response must be filed within 14 days of this Order.

        In opposing the motion for summary judgment, Ms. Barron may attach affidavits

that she or others have signed. Because affidavits are sworn statements, they must be

either notarized or declared under penalty of perjury (see 28 U.S.C. § 1746). Unsworn

statements will not be considered in deciding the motion for summary judgment. And to

be considered, an affidavit must be based on the personal knowledge of the person who

signs it.

        Defendants’ motion concerns only whether Ms. Barron fully exhausted the

grievance process before filing this lawsuit. Therefore, her response to the Defendants’

motion should address only that issue; that is, whether she exhausted her administrative

remedies before filing suit and, if not, whether there was a valid reason why she did not.
Case 3:20-cv-00252-DPM-BD Document 18 Filed 01/25/21 Page 2 of 2




IT IS SO ORDERED this 25th day of January, 2021.


                              ___________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 2
